UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6735


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ADELSON MICHEL, a/k/a Cowboy, a/k/a Mike,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. Glen E. Conrad, Chief
District Judge. (5:06-cr-00041-GEC-1)


Submitted:   June 8, 2012                   Decided:   June 21, 2012


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Adelson Michel, Appellant Pro Se.      Grayson A. Hoffman, Jeb
Thomas Terrien, Assistant United States Attorneys, Harrisonburg,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Adelson    Michel   appeals    the    district     court’s    order

reducing his sentence under 18 U.S.C. § 3582(c)(2) (2006).                      We

have     reviewed      the     record   and   find    no    reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.     See United States v. Michel, No. 5:06-cr-00041-GEC-1

(W.D.    Va.    Apr.     11,   2012).    We   dispense     with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                         AFFIRMED




                                         2